Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
This is a response to an amendment filed July 22nd, 2022. By the amendment claims 1-10 are pending with claims 1, 5, 8 and 10 being amended. The applicant’s amendments have overcome the objections and 35 U.S.C. 112 rejections as outlined in the previous Office action.

Terminal Disclaimer
The terminal disclaimer submitted by the applicant has been reviewed and accepted.

Allowable Subject Matter
Claims 1-10 are allowable. 
Independent claims 1 and 10 are allowable for disclosing “and a step of determining an
elapsed time from passage through the predetermined position with which the suction by the microparticle suction flow path should be performed on a basis of a time from the time point when the microparticle passes through the predetermined position on the main flow path until the suction is performed and the number of counted microparticles.

The closest prior art of Glaettli (US 3508654 A) a time point when a microparticle passes through a predetermined position on a main flow path through which liquid containing the microparticle flows (Col. 2, L28-30) and sucking the microparticle from the main flow path to a microparticle suction flow path by the microparticle suction flow path with a predetermined suction force (Col. 2, L44-47). Muraki (US 20140193059) discloses a microparticle sorting device and method for optimizing the voltage used to separate droplets (Abstract) by counting the number of droplets detected (P0087). However, there is
no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in
the art before the effective filing date of the invention to optimize a suction force in the manner recited
by the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653